MACK, Circuit Judge.
The only sale in this case was to Harris. The trustee in bankruptcy was not empowered under the order of August 21st to sell, but only to solicit sealed bids. If the order had directed him to sell, and if he had accepted Fitch’s bid, subject only to confirmation by the court, a different question would be presented.
In this case, not only was no such authority granted under the second order, but no sale, either absolute or conditioned on confirmation, was in fact made by the trustee or referee. It is conceded! that, even though the notice, as well as the order, had failed expressly to reserve the right to reject any and all bids, such right would necessarily be implied, inasmuch as the mere bid, without something in the nature of an acceptance, could give even the highest bidder no rights.
It is argued, however, that the notices given to Fitch by the referee and the retention of his check constituted, an acceptance of his bid, subject only to such objections as can be made to judicial sales. Inasmuch as the referee retained both Work’s and Fitch’s checks, Work might urge with equal right that his bid had been accepted — perhaps even with greater right, inasmuch as his express demand for its return had been refused.
The order expressly provided that objections could be made, not •merely to a sale, but to any bids. The objections were to the bid. The referee refrained from knocking down the property until he had considered the objections. Having considered them, £te declined to accept Fitch’s bid and to sell the property to him. The bid gave Fitch no standing to complain either of its rejection or of the sale to Harris.
As we find no error in these proceedings, the petition to revise will be dismissed.